Citation Nr: 0841851	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-37 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from December 1941 to September 1942, and 
from August 1945 to May 1946.  He was a prisoner of war from 
April 1942 to September 1942.  He died on April [redacted], 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the petition of the 
veteran's widow to reopen her claim for service connection 
for the cause of the veteran's death.  

In October 2006, the appellant testified during a video 
conference Board hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a January 1954 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death; although properly notified of the denial, 
the appellant failed to perfect an appeal.

3.  Evidence associated with the claims file since the RO's 
January1954 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for the cause of the veteran's 
death, nor does it raise a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the veteran's death.


CONCLUSIONS OF LAW

1.  The January 1954 RO rating decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's January 1954 denial 
is not new and material, the criteria for reopening the 
appellant's claim for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's petition to reopen her claim 
for service connection for the cause of the veteran's death 
was received in December 2003.  Thereafter, she was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in May 2004.  This letter notified the appellant of 
VA's responsibilities in obtaining information to assist her 
in completing her claim, and identified the appellant's 
duties in obtaining information and evidence to substantiate 
her claim.  Thereafter, the claim was reviewed and a 
statement of the case was issued in August 2005.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was never 
provided to the appellant as Dingess/Hartman was decided 
after the appellant filed her VA Form 9, or Substantive 
Appeal.  Nevertheless, this lack of notice is not shown to 
prejudice the appellant.  Because the Board herein denies 
that new and material evidence has been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, no disability rating or effective date is 
being, or is to be, assigned.  Therefore, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the May 2004 VCAA notice letter shows the RO 
notified the appellant that she would need to submit new and 
material evidence if she had been previously denied service 
connected death benefits, and this letter specifically 
defined material evidence as additional evidence that must 
pertain to the reason her claim was previously denied.  While 
the May 2004 letter did not discuss the specific reason for 
the prior final denial, the Board notes that correspondence 
from the RO dated in May 1964, September 1964, and July 1966, 
notified the appellant or her family that the evidence of 
record had failed to show that the veteran's death was due to 
a service-connected disease or injury when he died on April 
[redacted], 1950 due to a kidney disease.  According to documents in 
the claims file, the appellant was informed on several 
occasions of the basis for the denial in the prior final 
decision.  The Board finds that the appellant had general 
notice of what evidence was necessary to substantiate that 
element or elements required to establish service connection 
for the cause of the veteran's death that were found 
insufficient in the previous denial and that VA has 
substantially complied with its duties under Kent.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  While the 
veteran's service treatment records and post-service 
inpatient hospital records are not available due to the 
passage of time and the veteran's service in an occupied 
country during wartime, a review of the claims file shows 
that VA and the appellant previously were able to obtain 
service records and a hospital admission and discharge 
certificate from provincial authorities.  VA has conducted 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim during the 
course of this appeal.  Furthermore, the appellant has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The appellant has been 
notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance would aid in substantiating her claim.
New and Material Evidence - Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and nephritis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2008).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  Because reopening is jurisdictional, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

In a January 1954 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO noted that the veteran died of 
kidney disease approximately four years after active service 
and that the evidence of record failed to show that the 
veteran's death was due to or incident to service.  
Subsequently, in a letter dated January 22, 1954, the RO 
informed the appellant of the decision and of her appeal 
rights, but she did not appeal this decision.  

The evidence of record at the time of this decision included: 
Army service records and information from the Adjutant 
General of the Philippine Army which showed the veteran's 
periods of active service and his period as a prisoner of 
war; documents related to the veteran's participation in a 
life insurance program; documents from the local civil 
registrar which showed that the veteran and appellant were 
married on December [redacted], 1944, and that the veteran died on 
April [redacted], 1950 of kidney disease; and a certificate from the 
provincial health department in Tarlac dated in June 1950 
which revealed that the veteran was a married carpenter who 
was admitted to the provincial hospital on April 4, 1950 and 
discharged unimproved on April 22, 1950 with a diagnosis of 
nephritis, chronic; myocarditis, acute, secondary; and 
ascitis, chronic, secondary.

Although notified of the January 1954 denial, the appellant 
did not perfect an appeal.  As such, the January 1954 rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In December 2003, the appellant filed her petition to reopen 
her claim for service connection for the cause of the 
veteran's death.  Because the appellant had not furnished a 
death certificate and an affidavit from two people who had 
witnessed her marriage to the veteran, the RO issued an 
administrative denial in a July 2004 letter.  However, when 
the appellant furnished additional evidence in March 2005 
regarding provincial death and marriage certificates, the RO 
accepted this correspondence as a petition to reopen her 
claim for service connection for the cause of the veteran's 
death.

Evidence added to the claims file since the January 1954 
denial includes: several items of correspondence between VA 
and the appellant, her daughter, or her service 
representative as to the reasons the appellant was denied 
life insurance and service connection; copies of U.S. Army 
service records and a certificate from the Adjutant General 
of the Armed Forces of the Philippines; and various copies of 
affidavits (some submitted multiple times) about a fire that 
destroyed provincial records in 1951 and copies of affidavits 
from two persons that attested to the veteran's death due to 
kidney trouble on May [redacted], 1950 and that attested to the 
marriage of the veteran and the appellant on December [redacted], 
1944. 

Also added to the claims file were the appellant's sworn 
statements, submitted with her July 2005 Notice of 
Disagreement and her October 2005 Substantive Appeal, in 
which she stated that during the veteran's lifetime, after 
discharge from service, he told her that he suffered kidney 
disease, malaria and malnutrition while in a Japanese 
prisoner of war camp, and that the veteran already had 
symptoms of kidney disease when they married in 1944.  

Additional evidenc
e added to the record also included the appellant's testimony 
during a video conference hearing in October 2006 wherein she 
testified that she did not have any new evidence to submit 
and did not really know when the veteran's kidney disease 
started, though the first and only time he was hospitalized 
for this was when he entered the provincial hospital shortly 
before he died.

Except for copies of service records already found in the 
claims file, the evidence received since 1954 is "new" in 
the sense that it was not previously before agency decision 
makers.  But none of this evidence submitted since January 
1954 is "material" for purposes of reopening the claim for 
service connection for the cause of the veteran's death.  
When the appellant filed her original claim in 1952 her 
application was based on the belief that the veteran's kidney 
disease was related to his service.  Her sworn statements in 
2005 that the veteran had symptoms of kidney disease during 
their marriage is not new and material evidence because the 
basis for the January 1954 denial was that the veteran's 
kidney disease was not due to service.   The Board notes too 
that during her video conference hearing, the appellant 
admitted that she did not know when his kidney disease 
developed and knew that he was only hospitalized once, 
approximately four years after his discharge from service.

Based upon a comprehensive review of the record, the Board 
finds that the evidence added to the claims file since the 
January 1954 decision is either cumulative or redundant of 
the evidence of record or does not raise a reasonable 
possibility of substantiating the claim.  In addition, new 
evidence added to the record clearly does not include any 
competent medical findings that the veteran's kidney disease 
arose from an injury or disease while in service or within 
the first post-service year, which was the basis for the 
prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for the cause of the veteran's death has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the January 1954 denial of the appellant's 
claim for service connection for the cause of the veteran's 
death remains final.  As the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for the 
cause of the veteran's death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


